DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938).
With respect to claim 1 Choi discloses a ventilation assembly comprising:
A main housing (11) defining an inlet (see flow arrows) through which air can be received into the main housing and defining an outlet (see again flow arrows);
A blower (14) in the  main housing and operable to generate a flow of air; and
An intake panel (13) configured to be located adjacent to the main housing inlet, the intake panel having a means for reducing sound (134).
Choi does not expressly disclose the use of a sound reducing grille. 
Taras discloses the use of a grill having sound reduction means (see title and element 10).
It would have been obvious to apply the sound reducing grille feature to the device of Choi to further enhance the sound reduction and flow.
With respect to claim 2 Choi as modified further discloses wherein the means for reducing sound comprises a plurality of acoustic fixtures arranged about a grille outlet aperture defined in the 
With respect to claim 3 Choi as modified further discloses wherein adjacent acoustic fixtures defining air flow pathways in fluid communication with the grille outlet aperture (as the air flows through the grille passages this is the means in which the flow will interact with the sound reduction elements 134 and as such the positioning would be understood and obvious to one of ordinary skill in the art).
With respect to claim 4 Choi further discloses wherein the adjacent acoustic fixtures comprise two or more acoustic bodies spaced radially apart from each other (see manner of their mounting in Choi and when applied to the structure of a grille per se this would be the case).
With respect to claim 11 Choi as modified further discloses wherein the grille comprises a first plate (13) defining the grille outlet aperture, the plurality of acoustic fixtures extending form the first plate (see Choi).
2. Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938) as applied to claims 1-4 above and in further view of Lee (US11204204).
With respect to claim 5 Choi as modified discloses the invention as claimed except expressly wherein the acoustic bodies define smooth aerodynamic shapes. 
Lee discloses (see figure 5) the use of acoustic aerodynamically shaped bodies dot attenuate noise in an airflow.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee to use such acoustic bodies with the device of Choi as modified to allow for the smooth flow of air past the acoustic elements to prevent unwanted noise from turbulence. 

With respect to claim 7  Choi as modified further discloses wherein the acoustic bodies of each acoustic fixture comprises an outer acoustic body and an inner acoustic body (see again Lee figure 5).
With respect to vclaim 8 Choi as modified further discloses wherein the outer acoustic bodies are arranged annularly about the grille outlet aperture (see arrangement of the silencing means of Choi and also Lee such an annular arrangement would have been obvious to apply to the respective openings. 
With respect to claim 9 Choi as modified further discloses wherein the inner acoustic bodies are arranged annularly about the grille outlet aperture (see again figure 5 of Lee). It would have been obvious to arrange the bodies with respect to the outlet so as to reduce noise prior to encountering the user. 
With respect to claim 10 Choi as modified further discloses wherein the inner and outer acoustic bodies (see again Lee) of each acoustic fixture are arranged with corresponding circumferential positions about the grille outlet aperture. 
3. Claims 12-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938) as applied to claims 1 and 11 above and in further view of CN105765139 (hereinafter ‘139).
With respect to claim 12 Choi as modified discloses the invention as claimed except for the provision of forming and utilizing a phononic crystal.
Phononic crystals are known in the art6 of acoustics for sound reduction as taught by ‘139 (see translation regarding elements 210 and 110).

With respect to claim 14 as it regards the specific sound ranges as claimed it would have been an obvious matter to tune any needed frequency based upon the output of the ventilation system. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to Claim 28 Choi as modified discloses the ventilation grille having the plate and the acoustic bodies which extend and form a phononic crystal as taught by ‘139.
4. Claims 15-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938) and Lee (US11204204) and in further view of GB2510900 hereinafter VKR.
With respect to claim 15 Choi as modified discloses the invention as claimed except expressly the provision of a first and second plate with the acoustic bodies therebetween.
VKR discloses (see figure 2) the provision of first and second plates (see 12 and 16) having acoustic bodies 20 therebetween.
It would have been obvious to apply the teachings of VKR to provide first and second plates having the acoustic elements between them so as to constrain the flow to best interact with the acoustic bodies.
With respect to claim 16 Choi as modified further discloses wherein the acoustic bodies form at least one acoustic fixture (see Choi and Lee the elements are arranged in a fixture).
With respect to claim 17 Choi as modified (see VKR) further discloses wherein at least one of the acoustic bodies extends between the first and second plate.

With respect to claim 19 Choi as modified further discloses wherein adjacent acoustic bodies define air flow pathways in fluid communication with the grille outlet aperture (see Lee and also Choi).
With respect to claim 20 Choi as modified further discloses wherein the acoustic bodies comprise two or more acoustic bodies radially spaced apart (see figure 5 of Lee).
With respect to claim 21 Choi as modified further discloses wherein the outer perimeter of each of the acoustic bodies defines a radial length, and each of the acoustic bodies of at least one of the acoustic fixtures have equal radial length (see figure 5 of Lee).
With respect to claim 22  Choi as modified further discloses wherein the acoustic bodies of each acoustic fixture comprises an outer acoustic body and an inner acoustic body (see again Lee figure 5).
With respect to vclaim 23 Choi as modified further discloses wherein the outer acoustic bodies are arranged annularly about the grille outlet aperture (see arrangement of the silencing means of Choi and also Lee such an annular arrangement would have been obvious to apply to the respective openings. 
With respect to claim 24 Choi as modified further discloses wherein the inner acoustic bodies are arranged annularly about the grille outlet aperture (see again figure 5 of Lee). It would have been obvious to arrange the bodies with respect to the outlet so as to reduce noise prior to encountering the user. 
With respect to claim 27 Choi as modified further discloses wherein at least one of the plurality of acoustic bodies approximates an ellipse.
s 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938) Lee (US11204204) and  GB2510900 hereinafter VKR as applied to claim 22 above and in further view of CN105765139 (hereinafter ‘139).
With respect to claim 25 12 Choi as modified discloses the invention as claimed except for the provision of forming and utilizing a phononic crystal.
Phononic crystals are known in the art6 of acoustics for sound reduction as taught by ‘139 (see translation regarding elements 210 and 110).
With respect to claim 26 The tuning of the structure to attenuate the sounds in the ventilation assembly would have been an obvious matter (see also the teachings of Lee as cited in above rejection, the use of a tunable device such as that taught by ‘1398 is obvious to tune to the needed frequencies).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arima (US10323655) discloses a fan motor and silencing means; Wang (US10087954) discloses an HVAC system fan and silencer; Leedy (US9641043) discloses a portable sound attenuation device; Choi (US20170030595) discloses an indoor device of air conditioning; Lind (US9305539) discloses an acoustic treatment of an air duct; Shirahama (US8123468) discloses a fan and silencing means; WO2005073640 discloses a method of reducing noise in a duct; McCarty (US20050045416) discloses an aerodynamic noise reduction means; and Jeung (US6217281) discloses a low noise fan unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837